Judgment and order reversed and new trial granted, with costs to the appellants to abide the event, unless the plaintiff shall, within twenty days, stipulate to reduce the ver*969diet to the sum of $30,000 as of the date of the rendition thereof, to be apportioned between the widow and the dependent children of the deceased in the proportion fixed by the jury, in which event the judgment is modified accordingly and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. Held, that the verdict is against the weight of the evidence upon the question of damages and is excessive. AU concur.